Citation Nr: 0735471	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-25 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
June 1991, including service in Southwest Asia from September 
23, 1990 to March 29, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his completed PTSD questionnaire received in January 2004, 
and in written statements in January 2005 and September 2005, 
the veteran set forth his alleged stressful events in 
service.  In support of his contentions, the veteran also 
submitted two signed statements from his service comrades and 
information from the internet.  

Preliminarily, the Board notes that the veteran has not 
asserted, and the record does not show, that his claimed 
stressful events are related to his participation in combat.  
The RO was unable to verify the reported chemical attack or 
bomb explosion, and the veteran did not report proximity to a 
blast or the injuries he described in relation to the bomb 
blast at his out processing for Operation Desert 
Shield/Storm.  The only possible remaining stressor would be 
the veteran's viewing of the "Highway of Death," which was 
also referenced in the statements of his service comrades.  

The record does not show, however, that the RO attempted to 
verify the presence of the veteran's unit traveling on the 
"Highway of Death," as reported by the veteran and his 
service comrades, while the veteran was in the Southwest 
Theater of Operations, that is, between the reported 
incidents on February 26 and 27, 1991, and March 29, 1991, 
when the veteran's service in Southwest Asia ended.  

If the veteran's unit did travel on the "Highway of Death" 
during the reported period, then the veteran should again be 
examined to determine if his diagnosis of PTSD is based on 
that verified stressor.  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

Accordingly, the case is REMANDED for the following action:


1.  Verify whether the veteran's unit 
traveled the "Highway of Death" between 
February 26 and 27, 1991, and March 29, 
1991, when the veteran's service in 
Southwest Asia ended.  If there is 
insufficient information to attempt such 
verification, seek the needed information 
from the veteran.  If there is still 
insufficient information to attempt to 
verify this reported stressor, document 
the lack of information in the claims 
folder.

2.  If there is a verified stressor, 
schedule the veteran for an examination to 
determine if he meets the DSM-IV criteria 
for a diagnosis of PTSD based on the 
verified stressor.  The veteran's claims 
folder must be made available to the 
examiner.  

3.  If service connection is not granted 
for PTSD, give the veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time within which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



